 

Exhibit 10.1

SECOND AMENDMENT

TO

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Second Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 30th day of June, 2016, by and between
(a) SILICON VALLEY BANK, a California corporation with a loan production office
located at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021
(“Bank”), and (b) (i) MATTERSIGHT CORPORATION, a Delaware corporation
(“Mattersight Corporation”), (ii) MATTERSIGHT EUROPE HOLDING CORPORATION, a
Delaware corporation (“Mattersight Europe”), and (iii) MATTERSIGHT INTERNATIONAL
HOLDING, INC., an Illinois corporation (“Mattersight International”; and
together with Mattersight Corporation and Mattersight Europe, jointly and
severally, individually and collectively, “Borrower”).

Recitals

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of March 10, 2015, as amended by that
certain First Amendment to Second Amended and Restated Loan and Security
Agreement, dated as of March 25, 2016 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) make certain
revisions to the “Liquidity” financial covenant contained in Section 6.7(b)
thereof, and (ii) make certain other revisions to the Loan Agreement as more
fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.7(b) (Liquidity). Section 6.7(b) is amended in its entirety and
replaced with the following:

“(b) Liquidity. Maintain at all times, to be certified by Borrower as of the
last day of each month, the sum of (i) unrestricted cash at Bank plus (ii) the
unused Availability Amount, in an amount equal to or greater than (i) except as
described in clause (ii) of this Section 6.7(b), Seventeen Million Dollars
($17,000,000); and (ii) for the period commencing June 1, 2016 through and
including July 31, 2016, Fourteen Million Dol1ars ($14,000,000).”

2.2 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further, that if such rate of interest
is not published or does not appear in the money rates section of The Wall
Street Journal, the “Prime Rate” shall mean the rate of interest per annum
announced by Bank as its prime rate in effect at its principal office in the
State of California (such Bank-announced Prime Rate not being intended to be the
lowest rate of interest charged by Bank in connection with extensions of credit
to debtors), until such time as the Prime Rate becomes available in accordance
with past practices.

1

--------------------------------------------------------------------------------

 

2.3 Exhibit A (Compliance Certificate). The Compliance Certificate is amended in
its entirety and replaced with the Compliance Certificate in the form of Exhibit
A attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower previously delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto; and (b)
Borrower’s payment of (i) an amendment fee in an amount equal to Thirty Five
Thousand Dollars ($35,000.00), and (ii) Bank’s legal fees and expenses incurred
in connection with the existing Loan Documents and this Amendment.

2

--------------------------------------------------------------------------------

 

9. Anniversary Fee. Borrower shall pay to Bank an anniversary fee of Fifty Six
Thousand Two Hundred Fifty Dollars ($56,250.00), which shall be fully earned,
non-refundable and due and payable on March 25, 2017 (the first anniversary of
the First Amendment Effective Date).

[Signature page follows.]

3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

MATTERSIGHT CORPORATION

 

 

 

By:

 

/s/ David Gustafson

Name:

 

David Gustafson

Title:

 

EVP, COO | Interim CFO

 

 

MATTERSIGHT EUROPE HOLDING CORPORATION

 

 

 

By:

 

/s/ David Gustafson

Name:

 

David Gustafson

Title:

 

Interim CFO

 

 

MATTERSIGHT INTERNATIONAL HOLDING, INC.

 

 

 

By:

 

/s/ David Gustafson

Name:

 

David Gustafson

Title:

 

Treasurer

 

 

BANK:

 

 

SILICON VALLEY BANK

 

 

 

By:

 

/s/ Brian Powers

Name:

 

Brian Powers

Title:

 

VP

 

4